DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(m) because they are photographs which do not have the proper shading. Line drawings must be resubmitted for the photographed illustrations of Figs. 3-5, and Fig. 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12 recites the term “actuator” in a way that is inconsistent with the accepted definition. The term “actuator” is commonly defined as “a device that causes a machine or other device to operate”. However, the second sliding stop of applicant is actuated by a hand of a user, not a device.
Claim 1 line 18 recites “between different ones of the sliding stops”, which infers that there are multiple first sliding stops or multiple second sliding stops. Applicant should revise the limitation in a way so as to recite that there is only one first sliding stop and only one second sliding stop, such as -between the first sliding stop and the second sliding stop-. 
Claim 15 line 12 recites the term “actuator” in a way that is inconsistent with the accepted definition. The term “actuator” is commonly defined as “a device that causes a machine or other device to operate”. However, the second sliding stop of applicant is actuated by a hand of a user, not a device.
Claims 2-14 are rejected due to their dependency on claim 1.
Claims 16-20 are rejected due to their dependency on claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 20180102519 A).
Regarding claim 1: Jeong teaches a multi-function leash (1), comprising: 
a length of material having a proximal end (near 38, Fig. 1) and a distal end (near 20, Fig. 1), 
an attachment mechanism (bolt snap attached near 20, Fig. 1) secured to the distal end of the length of material (Fig. 1), the attachment mechanism including a gated eye configured to releasably secure the attachment mechanism in a slideable manner around the length of material to form at least one loop 
a first sliding stop (40) disposed along the length of material (loop can be formed by attaching the bolt snap near 20 within any of the sliding stops 40a, 40b, 50), the first sliding stop having a width that prevents the first sliding stop from passing through the gated eye, and being configured to maintain a position along the length of material when the length of material is under tension; and a second sliding stop (50) disposed along the length of material, the second sliding stop having a width that prevents the second sliding stop from passing through the gated eye, and being configured to maintain a position along the length of material via an actuator (since 50 is able to move and adjust the leash it can be said it contains an actuator) wherein, the first sliding stop and the second sliding stop are configured to limit movement of the attachment mechanism along the length of the material, and wherein, the leash is configured to provide a sliding loop with a maximum limit and a minimum limit, a sliding loop with a maximum limit and no minimum limit, and a plurality of harness configurations, by attaching the attachment mechanism at different locations along the length of material and between different ones of the sliding stops (All configurations could be met depending on engagement of bolt snap with respect to 40a, 40b, and 50).
Regarding claim 2: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the proximal end (near 38) includes a handling loop (Fig. 8).
Regarding claim 3: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the first sliding stop (40) is configured to allow a user to pull a portion of the length of material through the first sliding stop to form a loop (Pulling the leash through the adjustment frames 40 will form a loop).
Regarding claim 4: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the first sliding stop (40) includes a plurality of first sliding stops (40a, 40B) disposed along the length of material distal of the second sliding stop (Fig. 1).
Regarding claim 5: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the actuator of the second sliding stop (50) is configured to allow a user to adjust a position of the second sliding stop along the length of material using one hand (50 acts as an actuator as it moves/adjusts the leash, and could be adjusted by one hand).
Regarding claim 6: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the attachment mechanism is a bolt snap (bolt snap at end of 20, Fig. 1).
Regarding claim 7: Jeong teaches the limitations of claim 6 as shown above.
Jeong further teaches wherein the bolt snap is permanently attached to the distal end of the length of material (bolt snap at end of 20, Fig. 1).
Regarding claim 8: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the plurality of harness configurations include a harness including a muzzle loop formed by pulling a portion of the length of material through the first sliding stop (40), and a second loop formed by securing the attachment mechanism (bolt snap at end of 20) to the length of material at a position between the first sliding stop and the second sliding stop (50) (This limitation can be met by the apparatus by pulling the leash through the first sliding stop in order to create a muzzle loop, and then creating a second loop by placing the attachment mechanism between the first sliding stop and second sliding stop).
Regarding claim 9: Jeong teaches the limitations of claim 8 as shown above.
Jeong further teaches wherein the second loop is formed by securing the attachment mechanism (bolt snap at end of 20) to the length of material at a position behind the animal's ears, alongside of the jaw or under the chin (This limitation is met by forming a second loop by securing the bolt snap at end of 20 so that it is at a position behind the animals’ ears, alongside of the jaw or under the chin).
Regarding claim 10: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein the plurality of harness configurations include a harness (Fig. 2) in which the attachment mechanism (bolt snap at end of 20) is attached to a separate collar (2), and the length of material extends from the separate collar substantially along an animal's spine (Fig. 2), to a point at which the length of material is wrapped around the animal's torso (If desired by the user the leash could be wrapped around the torso of the animal).
Regarding claim 11: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches a mechanical link (bolt snap at the end of 10), wherein the mechanical link is configured to attach to the attachment mechanism (bolt snap at the end of 20, Figs. 1 & 4)  and a separate collar (2, Fig. 2).
Regarding claim 12: Jeong teaches the limitations of claim 11 as shown above.
Jeong further teaches wherein the plurality of harness configurations include a harness in which a muzzle loop is formed by pulling a portion of the length of material through the first sliding stop (40), a second loop sized to fit around a dog's neck is formed by securing the attachment mechanism (bolt snap at end of 20)  to the length of material at a position between the first sliding stop and the second sliding stop (50), and the attachment mechanism is attached to the separate collar (2) via the mechanical link (bolt snap at end of 10) (This limitation is taught by pulling the leash through the first sliding loop to form a muzzle loop, and then securing the attachment device between the first sliding stop and the second sliding stop in order to create a second loop sized to fit around  dog’s neck, and then attaching the bolt snap at the end of 10 to the collar 2).
Regarding claim 13: Jeong teaches the limitations of claim 1 as shown above.
Jeong further teaches wherein: the plurality of harness configurations include a harness in which a first loop is formed by pulling a portion of the length of material through the first sliding stop (40), with the first loop being large enough to fit around a middle of an animal's body (First loop created by pulling the leash through the first sliding stop, dependent on the size of the animal and leash, a loop could be formed around a middle of an animal’s body); a second loop is formed extending in an opposite direction from the first sliding stop (40) with the second loop secured behind the animal's head or neck via the attachment mechanism (bolt snap at end of 20), and with the size of the second loop being adjustable by adjusting the position(s) of the first sliding stop and/or the second sliding stop (50) along the length of material (second loop is formed behind the animal’s neck via bolt snap at end of 20); and the length of material runs from the second loop under the first loop.
Regarding claim 15: Jeong teaches a multi-function leash (1), comprising: a length of material having a proximal end (near 38, Fig. 1) and a distal end (near 20, Fig. 1), an attachment mechanism secured to the distal end of the length of material (bolt snap near 20, Fig. 1), the attachment mechanism including a gated eye (Fig. 1) configured to releasably secure the attachment mechanism in a slideable manner around the length of material to form at least one loop; a pair of first sliding stops (40a, 40b) disposed along the length of material (Fig. 1), each of the first sliding stops having a width that prevents each of the first sliding stops from passing through the gated eye, and being configured to maintain a position along the length of material when the length of material is under tension; and a second sliding stop (50) disposed along the length of material, the second sliding stop having a width that prevents the second sliding stop from passing through the gated eye, and being configured to maintain a position along the length of material via an actuator (50 acts as an actuator as it moves/adjusts the leash) wherein, at least one of the first sliding stops is configured to allow a user to pull a portion of the length of material through the at least one of the first sliding stops to form a loop (pulling the leash through either 40a or 40b could create a loop); wherein, the pair of first sliding stops and the second sliding stop are configured to limit movement of the attachment mechanism along the length of the material, and wherein, the leash is configured to provide a sliding loop with a maximum limit and a minimum limit, a sliding loop with a maximum limit and no minimum limit, and a plurality of harness configurations, by attaching the attachment mechanism at different locations along the length of material and between different ones of the sliding stops (All configurations can be met depending on engagement of attachment mechanism with respect to 40a, 40b, and 50).
Regarding claim 16: Jeong teaches the limitations of claim 15 as shown above.
Jeong further teaches a mechanical link (bolt snap at end of 10), wherein the mechanical link is configured to attach to the attachment mechanism (bolt snap at end of 20) and a separate collar (2, Fig. 2).
Regarding claim 17: Jeong teaches the limitations of claim 16 as shown above.
Jeong further teaches wherein the plurality of harness configurations include a harness in which a muzzle loop is formed by pulling a portion of the length of material through the at least one of the first sliding stops (40), a second loop sized to fit around a dog's neck is formed by securing the attachment mechanism (bolt snap at end of 20) to the length of material at a position between the pair of first sliding stops and the second sliding stop (50), and the attachment mechanism is attached to the separate collar via the mechanical link (This limitation is taught by pulling the leash through the first sliding loop to form a muzzle loop, and then securing the attachment device between the first sliding stop and the second sliding stop in order to create a second loop sized to fit around dog’s neck).
Regarding claim 18: Jeong teaches the limitations of claim 15 as shown above.
Jeong further teaches wherein the plurality of harness configurations include a harness including a muzzle loop formed by pulling a portion of the length of material through the at least one of the first sliding stops (40), and a second loop formed by securing the attachment mechanism (bolt snap at end of 20)  to the length of material at a position between the pair of first sliding stops and the second sliding stop (50) (This limitation is met by pulling a portion of the leash through one of the first sliding stops, and then forming a second loop by securing the attachment mechanism at a position between the pair of first sliding stops and the second sliding stop).
Regarding claim 19: Jeong teaches the limitations of claim 15 as shown above.
Jeong further teaches wherein the attachment mechanism is a bolt snap (bolt snap at end of 20, Fig. 1).
Regarding claim 20: Jeong teaches the limitations of claim 19 as shown above.
Jeong further teaches wherein the bolt snap is permanently attached to the distal end of the length of material (bolt snap at end of 20, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20180102519 A)  as applied to claim 1 above, and in view of Flynn (US 9271476 B1).
Regarding claim 14: Jeong teaches the limitations of claim 1 as shown above.
Jeong fails to teach wherein the length of material is made of nylon.
However, Flynn teaches teaches wherein the length of material is made of nylon (Col 4 lines 53-54, “A braided cord, such as may be formed of nylon fiber and used in marine application has been found to be satisfactory.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash as disclosed by Jeong with the nylon material as taught by Flynn so as to allow the leash to be composed of a soft and durable material to provide a comfortable experience for both the user and the animal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art relied upon meet limitations of applicant’s claimed invention including but not limited to: length of material, first sliding stop, second sliding stop, attachment mechanism, bolt snap, first loop, second loop, muzzle loop, actuator, nylon material, handling loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619